DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it is unclear if the optical viewing tube is actually part of the device or merely a workpiece that can be inserted in the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 6,409,666 B1 to Ito, in view of JP 2005/342129 A to Tetsuya, and in view of U.S. PG Pub. No. 2008/0119738 A1 to Imahashi et al.
Regarding claims 1 and 14, Ito discloses an endoscope comprising: an insertion portion configured to be inserted into a subject, the insertion portion including: a distal end constituting portion provided at a distal end of the insertion portion, the distal end constituting portion comprising: a mounting portion having a hole, a first communication portion communicating between the mounting portion and an outside of the distal end constituting portion, and a second communication portion communicating between the mounting portion and the outside of the distal end constituting portion; an image sensor provided in the mounting portion, the image sensor being configured to acquire an image of the subject; a tubular portion provided on a proximal end side of the distal end constituting portion, the tubular portion having a tubular shape; a first signal cable that comprising a first end connected to the image sensor: extending from the distal end constituting portion to the tubular portion via the first communication portions, portion; and comprising a plurality of first signal lines configured to transmit signals acquired by the image sensor; a second signal cable: comprising a first end connected to the image sensor; cable extending from the distal end constituting portion to the tubular portion via the second communication portion; and comprising a plurality of second signal lines configured to transmit signals acquired by the image sensor (see Figs. 1-9, abstract, and col 4).
Tetsuya discloses a similar ultrasound endoscopic device, wherein a single cable is divided into separate signal line groups for the purpose of avoiding interference with internal objects (see Figs. 2 and 4 and para 8 and 19 of the provided translation).  Examiner also notes that Applicant admits the same at para 5 of the present application as published.
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Tetsuya because doing so would predictably allow internal objects to be accommodated at small diameter locations of the device while using a simpler single cable construction at wider diameter locations of the device.
Similarly, Imahashi discloses a similar ultrasound endoscopic device, comprising a channel having a cylindrical shape, the channel being provided inside the tubular portion and the first signal cable and the second signal cable being arranged in the tubular portion so as to define a space between the first signal cable and the second signal cable (see Figs. 3, 13, and 17 and para 105, 110, noting that the elements of Fig. 13 fit in the tube 8 and 9 of Fig. 3 and also in combination would be placed in the tube of Ito).  Examiner also notes that Imahashi discloses first and second cables with a plurality of signal lines each.
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Imahashi because doing so would predictably allow for an easily bendable device within thin connections that are capable of transmitting an imaging signal across several lines.
Imahashi also discloses a device, wherein the endoscope is a rigid endoscope, and the channel is arranged to penetrate the space (see Figs. 3, 13, and 17 and para 105, 110).
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Imahashi because doing so would predictably allow for an easily bendable device with a rigid head that protects the ultrasound transducer of Ito from breaking.
Regarding claim 10, Imahashi discloses a device, wherein the endoscope is a rigid endoscope, and the channel is arranged to penetrate the space (see Figs. 3, 13, and 17 and para 105, 110).
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Imahashi because doing so would predictably allow for an easily bendable device with a rigid head that protects the ultrasound transducer of Ito from breaking.
Regarding claim 11, Imahashi discloses a device, wherein the channel, the first signal cable, and the second signal cable are arranged in a horizontal row in a cross section in a portion along a longitudinal direction of the tubular portion (see Figs. 3, 13, and 17 and para 105, 110).
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Imahashi because doing so would predictably allow for an easily bendable device.
Claim 12 fails to recite a further structural limitation in the broadest reasonable interpretation the device could be merely be a twisted cable, which would invert the order of the first signal cable and the channel.  Similarly, the device of Imahashi when twisted would achieve the same functional limitation (see citations to Imahashi for claim 1).  Twisting and bending both of the devices would have been obvious for the purpose of following tortious paths in the body.
Claim 13 is indefinite.  Claim 13 is obvious over the prior art for two reasons.  It discloses a device, wherein the channel is configured such that an optical viewing tube is inserted in the channel, the optical viewing tube being configured to form a further image of the subject on an imaging element arranged on a proximal end side of the optical viewing tube, by a relay optical system arranged on a distal end side of the optical viewing tube sensor (see Figs. 1-9, abstract, and col 4).  Examiner notes that claim 13 in one interpretation fails to recite a further structural limitation and merely requires that an optical imaging device can be placed in the device between the signal cables.  Channel 25 of Ito reads on this interpretation of the claims because an optical imaging system could be inserted in channel 25.
Alternatively, the combination of Ito and Imahashi reads on the claims because Ito discloses a structural optical imaging device at at least elements 31 and 32 and Imahashi discloses the recited channel space.  A skilled artisan would have found it obvious to place the optical cables of Ito in the channel of Imahashi because doing so would predictably reduce the diameter of the device while still allowing the device to bend.  Essentially, the reconfiguration would be a simple and predictable rearrangement of parts.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Tetsuya, and Imahashi as applied to claim 1 above, and further in view of U.S PG Pub. No. 2013/0204140 A1 to Irie.
Regarding claim 2, Tetsuya discloses two separate sets of insulating elements that connect together and that transitions from one insulation to another at the distal end (see Figs. 2 and 4 and para 8 and 19 of the provided translation).  But, Tetsuya does not specifically disclose overlapping insulation tubes.
However, Irie discloses a similar ultrasound endoscopic device, further comprising: a first insulating tube, and a second insulating tube having one end overlapping with an end of the first insulating tube, wherein one of the two sets of insulating tubes is configured to cover the first signal cable along a longitudinal direction of the first signal cable; and wherein a part of the first insulating tube is configured to cover the second insulating tube and overlap with the second insulating tube to be attached to a part of the second insulating tube (see Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35).
It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito.  Said another way, it would have been an obvious and predictable substitution to use the tubes/pipes of Irie instead of the tape used in Tetsuya because doing so would predictably provide insulation for the wires just as the tape would.  The combination using an overlap would also provide a stronger more durable structure than the Tetsuya device constructed out of tape.
Examiner notes that the combination would provide two sets of insulation, one for each of the cable portions of Imahashi.
Regarding claim 4, Ito discloses a device, wherein the image sensor is an ultrasound transducer (see element 21).  
Further, Ito and Irie in combination disclose a similar ultrasound device, wherein the communication portions include insulating pipes having insulation properties and wherein the signal cables are in the insulating pipes (see citations for claim 1, noting communication portions in Ito Figs. 2-4 and see also Irie Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35, noting the insulation).
	It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito all the way to the connection point with the transducer to avoid shorts and other electrical failures.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Tetsuya, Imahashi as applied to claim 1 above, and further in view of U.S Patent No. 5,052,105 A to Mische et.
	Regarding claim 5, Mische discloses a similar medical imaging cable, wherein the first signal cable and the second signal cable comprise a binding portion on a proximal end of the first signal cable and on a proximal end of the second signal cable, the binding portion being a portion where the plurality of first signal lines and the plurality of second signal lines are bundled into a single bundle (see abstract and Fig. 11).
	It would have been obvious to one of skill in the art to have combined the teachings of Ito and Mische because doing so would predictably combine the groups together to make a stronger single cable.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Tetsuya, Imahashi as applied to claim 1 above, and further in view of U.S PG Pub. No. 2006/0058676 A1 to Yagi et al.
Regarding claim 6, Yagi discloses a similar ultrasound probe connector with multiple lines, wherein first signal cable has a second end connected to a first connector, and the second signal cable has a second end connected to a second connector (see Figs. 1-9, abstract, and para 31 and 38).
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Yagi because doing so would predictably allow for a flexible cable while later sending signals over a more robust signal cable.
Regarding claim 9, Imahashi discloses a similar ultrasound endoscopic device, wherein the channel is arranged to be inclined relative to a longitudinal direction of the tubular portion (see Figs. 3, 13, and 17 and para 105, 110, noting that the elements of Fig. 13 fit in the tube 8 and 9 of Fig. 3 and also in combination would be placed in the tube of Ito).  
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Imahashi because doing so would predictably allow for an easily bendable device within thin connections that are capable of transmitting an imaging signal across several lines.
Examiner also notes that “being arranged to be inclined relative to a longitudinal direction of the tubular portion” is an intended use and the device of Imahashi capable of performing said intended use.  
As evidence of this finding Examiner notes that Yagi discloses a similar ultrasound cable device, comprising a channel “being arranged to be inclined relative to an axial direction of the tubular portion”.  See Fig. 9.  Further, Yagi discloses a bent coil that has an inclined channel to a longitudinal direction of a tubular portion.  
Bending the device in any direction as shown in Yagi would have been obvious for navigating the device through a tortious path in the body.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Tetsuya, Imahashi, and Irie or alternatively also in view of Yagi.
Regarding claim 7, Ito discloses an endoscope comprising: a tubular portion having a tubular shape; an ultrasound transducer configured to acquire information on a subject; a first signal cable comprising a plurality of first signal lines, each of the plurality of first signal lines having a distal end connected to the ultrasound transducer, a second signal cable comprising a plurality of second signal lines, each of the plurality of second signal lines having a distal end connected to the ultrasound transducer; a distal end constituting portion provided at a distal end of the tubular portion, the distal end constituting portion comprising: a mounting portion on which the ultrasound transducer is mounted, a first holding hole communicating between the mounting portion and an outside of the distal end constituting portion, a second holding hole communicating between the mounting portion and the outside of the distal end constituting portion, and a communication hole communicating with the channel (see Figs. 1-9, abstract, and col 4).
Tetsuya discloses a similar ultrasound endoscopic device, wherein a single cable is divided into separate signal line groups for the purpose of avoiding interference with internal objects (see Figs. 2 and 4 and para 8 and 19 of the provided translation).  Examiner also notes that Applicant admits the same at para 5 of the present application as published.
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Tetsuya because doing so would predictably allow internal objects to be accommodated at small diameter locations of the device while using a simpler single cable construction at wider diameter locations of the device.
Similarly, Imahashi discloses a similar ultrasound endoscopic device, a channel inserted into the tubular portion, the channel being arranged to be inclined relative to an axial direction of the tubular portion; the first signal cable and the second signal cable being arranged in the tubular portion so as to form a space between the first signal cable and the second signal cable, the channel being inserted into the space (see Figs. 3, 13, and 17 and para 105, 110, noting that the elements of Fig. 13 fit in the tube 8 and 9 of Fig. 3 and also in combination would be placed in the tube of Ito).  Examiner also notes that Imahashi discloses first and second cables with a plurality of signal lines each.
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Imahashi because doing so would predictably allow for an easily bendable device within thin connections that are capable of transmitting an imaging signal across several lines.
Examiner also notes that “being arranged to be inclined relative to an axial direction of the tubular portion” is an intended use and the device of Imahashi capable of performing said intended use.  
As evidence of this finding Examiner notes that Yagi discloses a similar ultrasound cable device, comprising a channel “being arranged to be inclined relative to an axial direction of the tubular portion”.  See annotated Fig. 9a.  Further, Yagi discloses a bent coil that has an inclined channel to an axial direction of a tubular portion.  

    PNG
    media_image1.png
    627
    537
    media_image1.png
    Greyscale

Bending the device in any direction as shown in Yagi would have been obvious for navigating the device through a tortious path in the body.
Irie discloses a similar ultrasound endoscope, further, comprising a first insulating pipe provided in the first holding hole and in which the first signal cable is inserted; a second insulating pipe provided in the second holding hole and in which the second signal cable is inserted; a first insulating tube configured to cover a part of the first signal cable; and a second insulating tube configured to cover a part of the second signal cable (see Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35).
It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Tetsuya, Imahashi, Irie, and Yagi as applied to claim 7 above, and further in view of U.S Patent No. 5,052,105 A to Mische et.
	Regarding claim 8, Mische discloses a similar medical imaging cable, wherein: the first signal cable and the second signal cable comprise a binding portion on a proximal end of the first signal cable and on a proximal end of the second signal cable, the binding portion being a portion where the plurality of first signal lines and the plurality of second signal lines are bundled into a single bundle (see abstract and Fig. 11).
	It would have been obvious to one of skill in the art to have combined the teachings of Ito and Mische because doing so would predictably combine the groups together to make a stronger single cable.
Irie discloses a similar ultrasound endoscope, further, comprising insulation of components (see Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35).  It would have been obvious to apply the insulation for all electrical components as needed in the combined device, including the third insulating pipe.
It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793